 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     BRIAN SCOTT KEENE,                                   Case No. 1:17-cv-01169-LJO-JDP
12
                                           Plaintiff, ORDER GRANTING DEFENDANT’S
13                                                    MOTION AS SUPPLEMENTED AND
                    v.                                MODIFYING SCHEDULING ORDER
14
                                                          ECF Nos. 34, 35
15   KIRAN TOOR, et al.,
16                                      Defendants.
17

18

19

20         On September 11, 2019, defendants moved for a modification of the scheduling order and
21   to compel plaintiff to respond to discovery. ECF No. 34. On November 25, 2019, defendants
22   withdrew their motion in part, no longer seeking to compel discovery but asking for a further
23   extension of the deadline to file a motion for summary judgment for failure to exhaust. ECF
24   No. 35.
25         For good cause shown, defendants’ motion as supplemented is granted. ECF Nos. 34, 35.
26   The time to file motions for summary judgment for failure to exhaust administrative remedies is
27

28
                                                      1
 1   hereby extended until and including January 13, 2020. All other provisions of the scheduling

 2   order remain in effect and unchanged.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     November 27, 2019
 6                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9   No. 204.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
